Citation Nr: 1728786	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of excisions of ingrown nails of the great toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 through December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2014 decision, the Board denied entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of excisions of ingrown nails of the great toes.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's November 2014 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

In December 2015, the Board remanded the matter for further development in compliance with the Joint Motion.

In March 2017, the Board remanded the matter to schedule a Board videoconference hearing in accordance with the Veteran's July 2016 request.  However, in a March 2017 statement, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative disc disease of the lumbosacral spine.

2.  During service, the Veteran was treated for low back pain stemming from an injury to the back caused by moving equipment.

3.  The Veteran experienced continuous symptoms of low back pain since separation from service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran seeks to establish his entitlement to service connection for low back disability, asserting that his back disability had an onset in service or is related to his service-connected residuals of excisions of ingrown nails of the great toes.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, this requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. Ap. 91, 93 (1993); 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for low back disability is warranted.

The Veteran has met the criteria to establish service connection for low back disability.  An April 2007 private treatment record notes a diagnosis of degenerative disc disease, L4-L5 and L5-S1.  The May 2016 VA examiner noted a current diagnosis of lumbar strain, degenerative disc disease with herniation and radiculopathy.  The evidence also shows an in-service injury and continuity of symptoms.  The Veteran reported that his low back pain began in basic training due to physical training and shifting weight of rucksacks in awkward positions.  The Veteran reported that he relayed his problem to his drill sergeant, and was given medical profile and pain medications.  An April 1990 service treatment record (STR) shows that the Veteran was treated for low back pain after moving equipment, and given the assessment of mechanical low back pain.  The Veteran reported recurrent back pain during his September 1991 separation examination.  The Veteran reported that he would take Motrin when his back hurt during and after service.  See April 2013 Veteran's Statement.  An April 1996 X-ray showed degenerative changes in the Veteran's lumbar spine.  The Veteran has reported continuous low back pain during and since service, and private medical evidence shows a long history of low back pain.  See October 2007 Veteran's Statement (noting treatment in service for ongoing low back pain which progressed until surgery in 2007).  The Board finds the Veteran's reports of continuous low back pain credible and supported by the evidence as a whole.

Statements from friends and colleagues support the Veteran's assertions.  The Veteran's service mate reported that during service and then in early 1992 the Veteran would rub his lower back and state that he was taking Motrin for his back.  See April 2013 Veteran's Service Mate's Statement.  The Veteran's friend also reported that during service until June 1992 she saw the Veteran rubbing his back and taking pain medication.  See April 2013 Veteran's Friend's Statement.  The Veteran's mother reported that, from 1992 to 1995, the Veteran stopped certain activities (such as mowing the lawn), complained of pain in his low back, and took pain medication.  See January 2009 Veteran's Mother's Statement.  A March 2013 statement from the Veteran's colleague states that the Veteran would need to stand up and walk around the classroom during training in 1993 due to back discomfort.  A March 2013 statement from the Veteran's long-time friend and colleague states that the Veteran complained of his back pain in the early 1990s, that the Veteran was visibly in pain during that time period (rubbing his low back), and that the Veteran told him that he took Motrin for pain.  

During the course of this appeal, the Veteran received VA examinations and medical opinions.  However, the August 2008 VA examiner did not opine as to whether the Veteran's back condition began in service or is related to service.  The March 2013 VA examiner's opinion is inadequate because the only rationale provided for opining that the Veteran's back condition was less likely than not caused by or related to his in-service back condition was the lack of additional treatment records in service, without accounting for the Veteran's complaints of back pain and post-service treatment.  The May 2016 VA opinion provider relied partly on the lack of treatment records showing back pain complaints following the September 1991 separation examination and did not adequately consider the Veteran's reports of continuous low back pain as well as reports from others noting the Veteran's complaints in the early 1990s.  In addition, the May 2016 VA opinion provider did not opine as to the timing of the onset of the Veteran's degenerative disc disease and whether such disease had an onset in service or within a year of separation from service.  

In summary, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the elements of service connection for low back disability are met.


ORDER

Service connection for low back disability, to include degenerative disc disease of the lumbosacral spine, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


